UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 29, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-32919 PATRIOT GOLD CORP. (Exact name of registrant as specified in its charter) 3651 Lindell Road, Suite D Las Vegas, Nevada 89103 (Address of principal executive offices) (Zip Code) (702) 456-9565 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer []Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,224,400 shares of common stock, $0.001 par value, issued and outstanding as of April 6, 2012. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets February 29, 2012 (unaudited), and May 31, 2011 3 Consolidated Statements of Operations for the three and nine month periods ended 4 February 29, 2012 and February 28, 2011, and for the period from inception of the exploration state on June 1, 2000 to February 29, 2012. Consolidated Statements of Cash Flows for thenine month period ended 5 February 29, 2012 and February 28, 2011, and for the period from inception of the exploration state on June 1, 2000 to February 29, 2012. Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosure About Market Risk 13 Item 4. Controls and Procedures 14 PART II – Other Information 14 Item 1.Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 2 PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED BALANCE SHEETS (Unaudited) February 29, May 31, ASSETS Current assets Cash $ $ Prepaid expenses 33 Total current assets Reclamation Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities Accounts payable $ $ Accounts payable - related party Total current liabilities Stockholders' equity Preferred stock, par value $.001 authorized 20,000,000 shares, no shares issued at February 29, 2012 or May 31, 2011 - - Common stock, par value $.001 authorized 100,000,000 shares, issued 26,224,400 shares at February 29, 2012 and May 31, 2011 Additional paid-in capital Currency translation adjustment ) ) Deficit accumulated since inception of exploration state ) ) Retained deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these financial statements) 3 PATRIOT GOLD CORP. (An exploration State Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Cumulative Since June 1, 2000 For the Three Months Ended For the Nine Months Ended Inception of February 29, February 29, Exploration State Revenues $
